Melvin Mayfield, Judge, concurring. I agree that the judgment in this case should be reversed and remanded for failure to allow appellant to amend its pleadings. In my view, this decision is a move away from the direction the majority of the court took in its January 30,1985, decision of Odaware v. Robertson Aerial-AG, Inc., 13 Ark. App. 285, 683 S.W.2d 624 (1985). As stated in my dissent in Odaware, I believe that decision is contrary to the spirit of our procedure, both present and past. I am happy that today’s decision cites with approval Bonds v. Littrell, 247 Ark. 577, 446 S.W.2d 672 (1969), which stated: “Ever since the adoption of our civil code a century ago it has been a basic and wholesome rule in civil cases that amendments to the pleadings are to be liberally allowed in furtherance of justice. ...”